11‐4904‐cv, 11‐4905‐cv, 11‐5104‐cv, 11‐5106‐cv
     CILP Assocs., L.P. v. PriceWaterhouse Coopers LLP


 1                                UNITED STATES COURT OF APPEALS
 2                                    FOR THE SECOND CIRCUIT
 3
 4
 5                                                  August Term, 2012
 6
 7
 8   (Argued: February 6, 2013                                                 Decided: November 8, 2013)
 9
10
11                    Docket Nos. 11‐4904‐cv, 11‐4905‐cv, 11‐5104‐cv, 11‐5106‐cv
12
13   ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X
14
15   CILP ASSOCIATES, L.P., COHEN POOLED ASSETS L.P., ANDREW E. LEWIN,
16   individually and as Trustee of the Regina Gruss Trust f/b/o Andrew Lewin,
17   CLEMENT LEWIN, as Trustee of the Regina Gruss Trust f/b/o Andrew Lewin
18   and in individual capacity and derivatively on behalf of Lipper Convertibles,
19   L.P., MARINA LEWIN, in individual capacity and derivatively on behalf of
20   Lipper Convertibles, L.P., 
21
22                     Plaintiffs‐Appellants,
23
24            v.
25
26   PRICEWATERHOUSE COOPERS LLP,
27
28                     Defendant‐Cross‐Defendant‐Cross‐Claimant‐Appellee,
29
30   LIPPER CONVERTIBLES, L.P., LIPPER HOLDINGS, LLC, LIPPER &
31   COMPANY, L.P., KENNETH LIPPER, ABRAHAM BIDERMAN, 
32
33                     Defendants‐Cross‐Defendants.
34
35   ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ X
 1
 2   Before: KEARSE and LOHIER, Circuit Judges, and KAPLAN, District Judge.*
 3
 4          This appeal arises from the collapse of the hedge fund Lipper Convertibles,
 5   L.P.  The plaintiffs appeal from the District Court’s grant of summary judgment
 6   on their claims against Lipper Convertibles’ auditor PricewaterhouseCoopers
 7   LLP (“PwC”), under Section 10(b) of the Securities Exchange Act of 1934 and for
 8   fraud and negligent misrepresentation under New York law.  For the Section
 9   10(b) claims only, we conclude that there is a triable issue of fact as to whether
10   the plaintiffs suffered a direct injury at the time of their investment by
11   purchasing their interests in Lipper Convertibles at fraudulently inflated prices. 
12   Accordingly, we AFFIRM the District Court’s judgment dismissing the plaintffs’
13   state law claims, VACATE its dismissal of the plaintiffs’ Section 10(b) claims, and
14   REMAND to the District Court to consider in the first instance PwC’s scienter
15   argument and for further proceedings.
16
17                                         DANIEL W. KRASNER (Eric B. Levine,
18                                         Gregory M. Nespole, Stephen H. Orel, on
19                                         the brief), Wolf Haldenstein Adler Freeman
20                                         & Herz LLP, New York, NY, for Plaintiffs‐
21                                         Appellants.
22
23                                         J. PETER COLL, JR. (Steven J. Fink, on the
24                                         brief), Orrick, Herrington & Sutcliffe LLP,
25                                         New York, NY, for Defendant‐Cross‐
26                                         Defendant‐Cross‐Claimant‐Appellee.
27
28   LOHIER, Circuit Judge:
29
30         This appeal arises from the collapse of the hedge fund Lipper Convertibles,

31   L.P.  The plaintiffs appeal from the District Court’s grant of summary judgment



           *
             The Honorable Lewis A. Kaplan, of the United States District Court for
     the Southern District of New York, sitting by designation.

                                              2
 1   on their federal claims against Lipper Convertibles’ auditor,

 2   PricewaterhouseCoopers LLP (“PwC”), under Section 10(b) of the Securities

 3   Exchange Act of 1934 (the “Exchange Act”), as well as their state law claims of

 4   fraud and negligent misrepresentation.  With respect to the Section 10(b) claims,

 5   we conclude that there is a genuine dispute as to whether the plaintiffs suffered a

 6   direct injury at the time of investment by purchasing their shares in Lipper

 7   Convertibles funds at fraudulently inflated prices.  Accordingly, we VACATE the

 8   grant of summary judgment on the Section 10(b) claims and REMAND to the

 9   District Court to consider in the first instance PwC’s scienter argument and for

10   further proceedings.  As for the state law claims, we AFFIRM.

11                                    BACKGROUND

12         A.  Facts

13         On appeal of a grant of summary judgment in favor of PwC, “we construe

14   the evidence in the light most favorable to the Plaintiffs, drawing all reasonable

15   inferences and resolving all ambiguities in their favor.”  Gould v. Winstar

16   Commc’ns, Inc., 692 F.3d 148, 151 (2d Cir. 2012) (brackets and quotation marks

17   omitted). 




                                              3
 1         At all relevant times Lipper Convertibles (to which we sometimes refer as

 2   the “Fund”) was a hedge fund organized as two New York limited partnerships

 3   managed by a general partner, Lipper Holdings, LLC, pursuant to a partnership

 4   agreement.1  Under the agreement, the Fund’s limited partners did not acquire

 5   direct ownership of the securities in which Lipper Convertibles invested. 

 6   Instead, each limited partner contributed capital entitling it to a share of the

 7   Fund’s profits and losses.  After a limited partner invested, its capital account

 8   with the Fund would be debited and credited with proportionate shares of the

 9   partnership’s profits, losses, and expenses.  Each limited partner’s initial

10   percentage ownership interest in the Fund was calculated by taking the value of

11   that limited partner’s cash contribution and dividing it by the total stated value

12   of all existing partners’ capital accounts.

13         A significant portion of the securities in which Lipper Convertibles

14   invested on behalf of the partnership consisted of convertible preferred stocks

15   and convertible bonds2 that traded over‐the‐counter and for which there were no
           1
              Throughout this opinion we refer to both limited partnerships – Lipper
     Convertibles, L.P. and Lipper Convertibles Series II, L.P. – collectively as “Lipper
     Convertibles” or the “Fund.”
           2
              The parties described “[c]onvertible securities” as “bonds and preferred
     equity securities that can be converted into a predetermined number of shares of
     common stock at the investor’s option.”

                                                   4
 1   publicly available valuations.  According to the plaintiffs’ expert report

 2   submitted at summary judgment, Lipper Convertibles was to determine the fair

 3   value of the Fund’s securities based on available “market quotations . . . in the

 4   form of bid and asked price quotes from broker‐dealers or from Bloomberg.” 

 5   Edward Strafaci, the Fund’s principal trader,3 was responsible for valuing the

 6   Fund’s securities at all relevant times.

 7         For fiscal years 1996 through 2000, Lipper Convertibles retained PwC as its

 8   outside auditor to review the year‐end financial statements that detailed the

 9   Fund’s performance and the value of each limited partner’s interest, and to

10   confirm that the statements were accurate and conformed with Generally

11   Accepted Accounting Principles (“GAAP”).  See Continental Cas. Co. v.

12   PricewaterhouseCoopers, LLP, 15 N.Y.3d 264, 267 (2010).  Each year, PwC issued

13   an audit letter opining that the financial statements “present fairly, in all material

14   respects, the financial position of Lipper Convertibles, L.P.” in conformity with

15   GAAP and that its audit complied with Generally Accepted Auditing Standards.

16         Two different groups of plaintiffs purchased interests in Lipper

17   Convertibles as limited partners.  Collectively, these plaintiffs invested a total of

           3
            Strafaci’s title was “convertible portfolio manager and director of
     research.”
                                                5
 1   $8,765,806 in the Fund through five separate investments on various days

 2   between May 1998 and April 2001.

 3         In January 2002 Strafaci abruptly left Lipper Convertibles.  In February

 4   2002 Lipper Convertibles issued a letter to its limited partners announcing that it

 5   would be revaluing the securities in which it had invested in the wake of

 6   Strafaci’s “unexpected[]” departure and after an internal review indicated that “a

 7   more cautious valuation was warranted.”  The letter warned that Lipper

 8   Convertibles anticipated reducing its portfolio valuation by approximately 40

 9   percent.  The following month, March 2002, Lipper Convertibles announced that

10   the portfolio valuation had in fact declined by approximately 45 percent during

11   the calendar year 2001, and that Lipper Convertibles would be immediately

12   dissolved and the remaining assets distributed to the limited partners according

13   to an established distribution plan.

14                1.  The BDO Reports

15         Following the announcement, Lipper Convertibles retained an accounting

16   firm, BDO Seidman, LLP (“BDO”), to determine a methodology for the

17   distribution of Lipper Convertibles’ assets upon its dissolution.  BDO issued an

18   initial report (the “BDO Report”) in October 2002 and a follow‐up report – with


                                              6
 1   variances not relevant to this appeal – in December 2003.4  At the outset, the BDO

 2   Report cautioned that BDO “ha[d] not been asked to develop an opinion

 3   regarding whether the values of the securities contemporaneously reported in

 4   [Lipper Convertibles’] records were appropriate at any specific point in time.” 

 5   The report then proceeded to revalue Lipper Convertibles’ securities on a month‐

 6   by‐month retrospective basis from January 1995 to November 2001 at prices

 7   lower than those contemporaneously reported by Lipper Convertibles.  Joint

 8   App’x at 1686‐87.  The alternative values listed in the report were calculated

 9   based on securities pricing information provided by independent pricing services

10   associated with the Financial Times Group and Merrill Lynch, as well as on

11   brokerage statements from third‐party brokers reflecting their

12   contemporaneously reported pricing of certain of the securities.  

13         In justifying the revaluations, the BDO Report explained that it was “fair

14   and reasonable to obtain and utilize securities market prices [from 1995 through

15   2001] from the same types of reputable third party sources relied upon by [its]

16   professionals when auditing hedge funds,” Joint App’x at 1687, and that BDO

17   had “employed a reasonable methodology of determining the investors’
           4
              At times, we refer herein to the BDO Report and the follow‐up report
     collectively as the “BDO Reports.”

                                              7
 1   ownership interests in percentages and dollars as of June 30, 2002, without

 2   significant use of the ‘market values’ of the securities reported” in the records for

 3   the fund vehicles in which the plaintiffs had invested, Joint App’x at 1687.  BDO

 4   calculated revised values for the hedge fund’s total capital as well as each limited

 5   partner’s ownership interest.  Having determined that the fair value of the

 6   underlying securities had been overstated, BDO also concluded that there had

 7   been an overstatement of the Fund’s total capital as well as the interests of the

 8   limited partners.  Accordingly, for each year from 1995 through November 2001,

 9   BDO’s analysis showed a difference between the Fund’s contemporaneously

10   reported total capital and BDO’s alternative calculation of total capital of between

11   11 percent and 49.4 percent.

12         In October 2002 the Fund began liquidating its assets, and the general

13   partner filed a petition in New York State Supreme Court for an order winding

14   up the Fund and approving the distribution of $362 million in assets to limited

15   partners in accordance with the revised ownership interests calculated by BDO. 

16   The subsequent state court proceedings, which included the appointment of a

17   liquidating trustee, were described by the New York Court of Appeals when it

18   reviewed various state claims against PwC arising out of a separate action


                                               8
 1   commenced by other limited partners of Lipper Convertibles in Continental

 2   Casualty Company v. PricewaterhouseCoopers, LLP: 

 3                In the spring of 2003, a Trustee was appointed, charged
 4                with,  among  other  things,  investigating  and  bringing
 5                claims against the former Fund managers, and any other
 6                culpable parties, on behalf of the limited partners who lost
 7                money as a result of the Fundʹs collapse.  In July 2004, the
 8                Trustee commenced an action against PwC for damages
 9                allegedly caused to the Fund by PwCʹs improper audits. 
10                The Trustee alleged, among other things, that PwC was
11                aware of the misstatements in the financial reports, but
12                failed  to  bring  them  to  the  attention  of  the  Fundʹs
13                management,  instead  falsely  representing  that  the
14                financial  statements  were  prepared  in  accordance  with
15                GAAP.  Based on these allegations, the Trustee asserted
16                causes of action for accountant malpractice, fraud, breach
17                of fiduciary duty and breach of contract. 
18
19    Cont’l Cas. Co., 15 N.Y.3d at 268 (2010).5  

20         In February 2004 the state lower court ordered the distribution of Lipper

21   Convertibles’ remaining assets to the limited partners in accordance with the

22   analysis contained in the follow‐up BDO Report, including the BDO Report’s

23   revaluations of Lipper Convertibles’ securities.  The plaintiffs supported the

24   proposed distribution.

25

           5
            In January 2010 the liquidating trustee settled with PwC, Cont’l Cas. Co.,
     15 N.Y.3d at 268 n.*, for $29,978,000.  Plaintiffs opted out of the settlement.

                                                9
 1                2.  Strafaci’s Guilty Plea

 2         In August 2004, two years after leaving Lipper Convertibles, Strafaci

 3   pleaded guilty in the Southern District of New York to one count of securities

 4   fraud in violation of Section 10(b) based on the fraudulent overvaluations of

 5   Lipper Convertibles’ securities.  In effect, in determining the fair value of the

 6   Fund’s securities, “Strafaci us[ed] market quotations from broker‐dealers as his

 7   benchmark or starting point. [He] would adjust such market quotations based on

 8   his own judgment using various criteria.  There was no formal or documented

 9   review within Lipper of his valuations.”  Joint App’x at 838 (plaintiffs’ expert

10   report) (footnote omitted).  During the plea, Strafaci acknowledged that he had

11   engaged in securities fraud in connection with the limited partnership interests in

12   the Fund from 1996 to January 2002, the period of criminal misconduct alleged in

13   the indictment against him:

14                At various times during the period alleged in Count 1 of
15                the indictment, within the Southern District of New York,
16                and  elsewhere,  I  knowingly  and  willfully  and  with  the
17                intent to defraud made untrue statements of material fact
18                in connection with the purchase and sales of interests in
19                the [Lipper Convertibles funds].  I knew that the Lipper
20                Funds  utilized  the  instrumentalities  in  interstate
21                commerce  in  connection  with  the  purchase  and  sale  of
22                these securities.


                                               10
 1
 2                During the period alleged in the indictment[,] I knew that
 3                audited financial statements were prepared by auditors
 4                and were mailed to investors.  I also knew that the annual
 5                financial  statements  contained  representations  that  the
 6                portfolio was valued based on a fair value methodology
 7                the  amount  that  the  funds  could  reasonably  expect  to
 8                receive  upon  ‐‐  expect  to  receive  or  receive  for  the
 9                securities upon the current sale.  However, I deliberately
10                did not use this methodology.  Instead, the values that I
11                assigned to the securities were higher because I valued
12                them based on my estimate of what they would be worth
13                at some point in the future.
14
15   Confidential App’x at 288.6  Strafaci also admitted that he understood that his

16   fraudulent overvaluations would affect the investment decisions of limited

17   partners in the Fund.

18         B.  Procedural History

19         Both sets of plaintiffs filed virtually identical complaints in two separate

20   actions that were eventually consolidated before the same District Judge in the

21   Southern District of New York.  The complaints alleged a variety of federal and

22   state claims against PwC, Lipper Convertibles, Lipper Holdings, and other

23   defendants.  As against PwC, the sole appellee in this appeal, the plaintiffs


           6
             Although the transcript of the plea allocution is contained in the parties’
     confidential appendix, the transcript was never sealed or the subject of any
     confidentiality order, and the fact of Strafaci’s plea is in the public record.

                                               11
 1   alleged both claims on behalf of Lipper Convertibles, which they conceded were

 2   derivative, and claims on behalf of themselves that they were fraudulently

 3   induced to invest in Lipper Convertibles by PwC’s annual auditor opinion letters. 

 4   The plaintiffs ultimately agreed to dismiss the clearly derivative claims based on

 5   the liquidating trustee’s action against PwC.  As relevant to this appeal, then, the

 6   plaintiffs’ remaining claims against PwC included claims under Section 10(b) of

 7   the Exchange Act and Rule 10b‐5, as well as state law claims alleging common

 8   law fraud and negligent misrepresentation and malpractice.  The plaintiffs

 9   insisted that these remaining claims were for injuries distinct from the injuries

10   sustained by the Fund.

11         After discovery, PwC moved for summary judgment dismissing all of the

12   plaintiffs’ claims for two reasons.  First, PwC argued that the plaintiffs lacked

13   standing because their injuries were suffered in common with the other limited

14   partners and therefore gave rise to derivative, rather than direct, claims.  Second,

15   PwC maintained that the plaintiffs had failed to submit evidence that PwC acted

16   with the requisite scienter in issuing its auditor opinion letters.

17         In November 2010 the District Court granted PwC’s motion for summary

18   judgment and dismissed all of plaintiffs’ claims.  The court held that the plaintiffs


                                               12
 1   lacked standing because they had not demonstrated any injury distinct from the

 2   injury suffered by the Fund itself, rendering their claims derivative rather than

 3   direct.  In doing so, the District Court pointed to the New York Court of Appeals’

 4   decision in Continental Casualty, which it described as “strikingly similar to the

 5   case at bar.”  In Continental Casualty, the New York Court of Appeals had held

 6   that “PwC was entitled to summary judgment” in a case brought by other limited

 7   partners in the Fund, and affirmed the dismissal of those “limited partners’

 8   claims as ‘derivative in nature.’”  The District Court observed that the plaintiffs in

 9   Continental Casualty “were required but failed ‘to come forward with direct,

10   distinct date‐of‐investment injuries’ to support such a claim, i.e., ‘portfolio

11   valuations showing the amount of the claimed overvaluation of the portfolio on

12   the day of their respective investments.’”  Lewin v. Lipper Convertibles, L.P., 756

13   F. Supp. 2d 432, 438‐39 (S.D.N.Y. 2010) (quoting Cont’l Cas. Co., 15 N.Y.3d at 271‐

14   72 (2010)).  

15          Having concluded that the plaintiffs in the instant case lacked standing

16   because their claims against PwC were similarly derivative, the District Court

17   understandably did not address PwC’s alternative argument about scienter. 

18   After the court denied their motion for reconsideration, the plaintiffs appealed.


                                               13
 1

 2                                       DISCUSSION

 3         “We review a district court’s grant of summary judgment de novo, viewing

 4   the evidence in the light most favorable to the non‐moving party and drawing all

 5   inferences and resolving all ambiguities in its favor.”  Gould v. Winstar

 6   Commc’ns, Inc., 692 F.3d at 157‐58.  We will affirm “if the movant shows that

 7   there is no genuine dispute as to any material fact and the movant is entitled to

 8   judgment as a matter of law.”  Fed. R. Civ. P. 56(a).  Denying summary judgment

 9   is required “if the evidence is such that a reasonable jury could return a verdict

10   for the nonmoving party.”  Gould, 692 F.3d at 158 (quoting In re Omnicom Grp.,

11   Inc. Sec. Litig., 597 F.3d 501, 509 (2d Cir. 2010)).

12         A.  Standing to Bring a Direct Claim under Section 10(b)

13         To sustain a claim under Section 10(b) and Rule 10b‐5, the plaintiffs must

14   show “(i) a material misrepresentation or omission; (ii) scienter; (iii) a connection

15   with the purchase or sale of a security; (iv) reliance by the plaintiff(s); (v)

16   economic loss; and (vi) loss causation.”  Id. (quotation marks and alteration

17   omitted).  Whether a party has standing to assert claims under Section 10(b) is a

18   question of federal law.  See Drachman v. Harvey, 453 F.2d 722, 727‐28 (2d Cir.


                                                14
 1   1971), modified en banc on other grounds, 453 F.2d 722, 736 (2d Cir. 1972); In re

 2   Smith Barney Transfer Agent Litig., 765 F. Supp. 2d 391, 397 (S.D.N.Y. 2011). 

 3   Shareholders generally lack standing to assert individual claims in their own

 4   name based on injury to the corporation and must instead bring such claims

 5   derivatively on behalf of the corporation.  See Bankers Trust Co. v. Rhoades, 859

 6   F.2d 1096, 1101 (2d Cir. 1988).  Similarly, when the injured party is a limited

 7   partnership instead of a corporation, we have allowed the limited partners to

 8   bring direct claims alleging injury distinct to themselves, but required that claims

 9   alleging injury to the limited partnership be brought derivatively.  See, e.g.,

10   Lerman v. Tenney, 425 F.2d 236, 237‐38 (2d Cir. 1970) (allowing limited partners

11   alleging violation of Section 10(b) and Rule 10b‐5 to bring direct claims alleging

12   injury to themselves and derivative claims alleging injury to the limited

13   partnership); Klebanow v. N.Y. Produce Exch., 344 F.2d 294, 297 (2d Cir. 1965)

14   (finding a limited partner’s standing analogous to a corporate shareholder’s

15   standing for purposes of distinguishing between direct and derivative suits

16   under Section 4 of the federal Clayton Act).7  The same principle holds for limited

           7
             See also Glusband v. Fittin Cunningham Lauzon, Inc., 582 F. Supp. 145,
     149 (S.D.N.Y. 1984) (finding that plaintiff receiver had standing to bring Section
     10(b) claims on behalf of the limited partnership but lacked standing to bring

                                              15
 1   partners under New York law, which applies to plaintiffs’ state claims.  See, e.g.,

 2   Cont’l Cas. Co., 15 N.Y.3d at 270‐72; Fraternity Fund Ltd. v. Beacon Hill Asset

 3   Mgmt. LLC, 376 F. Supp. 2d 385, 408‐09 (S.D.N.Y. 2005).

 4         Accordingly, the plaintiffs have standing to sue only for injuries distinct to

 5   themselves and not sustained in common with the other Lipper Convertibles

 6   limited partners.

 7                1.  PwC’s Burden as the Moving Party

 8         The moving party bears the initial burden of “showing that there [is] no

 9   genuine dispute as to a material fact.”  Vivenzio v. City of Syracuse, 611 F.3d 98,

10   108 (2d Cir. 2010).  However, “[w]hen the burden of proof at trial would fall on

11   the nonmoving party, it ordinarily is sufficient for the movant to point to a lack

12   of evidence to go to the trier of fact on an essential element of the nonmovant’s

13   claim.”  Cordiano v. Metacon Gun Club, Inc., 575 F.3d 199, 204 (2d Cir. 2009).  “In

14   that event, the nonmoving party must come forward with admissible evidence



     “claims which belong solely to the limited partners” such as claims that the
     limited partners were fraudulently induced to purchase their limited partnership
     interests); Attick v. Valeria Assocs., L.P., 835 F. Supp. 103, 110‐11 (S.D.N.Y. 1992)
     (finding a limited partner’s standing analogous to a corporate shareholder’s
     standing for purposes of distinguishing between direct and derivative suits
     under the federal RICO Act). 

                                              16
 1   sufficient to raise a genuine issue of fact for trial in order to avoid summary 

 2   judgment.”  Id.  Here the plaintiffs bore the burden of establishing that they have

 3   standing because their claims are direct rather than derivative.  In the absence of

 4   a genuine dispute of material fact or of evidence presented by the plaintiffs on

 5   the issue, PwC would have been entitled to summary judgment.

 6         Based on the affidavit of Dr. Chudozie Okongwu, the District Court

 7   concluded that PwC demonstrated an absence of a genuine dispute regarding

 8   plaintiffs’ standing to bring a direct claim.  The Okongwu affidavit, relying on

 9   the BDO Report, asserted that all of the damages claimed as part of the plaintiffs’

10   federal and state causes of action were merely the plaintiffs’ share of partnership

11   losses and thus were derivative in nature: “The difference between the Plaintiffs’

12   net capital investments and their June 30, 2002 capital balances, as calculated by

13   the BDO model, are [sic] exclusively a function of three components, each of

14   which accrued to Plaintiffs in common with the other limited partners in Lipper

15   Convertibles over the course of their investment in [Lipper Convertibles], and

16   none of which is unique to Plaintiffs or accrued at the moment of Plaintiffs’

17   investment.”  The Okongwu affidavit identified the three components as (1)

18   Lipper Convertibles’ trading losses, (2) Lipper Convertibles’ overpayments to


                                              17
 1   withdrawing limited partners, and (3) Lipper Convertibles’ payment of inflated

 2   management and incentive fees to the general partner.

 3         At oral argument on appeal, PwC indicated that it was arguing only that

 4   plaintiffs could not show that the fair value of the interests that plaintiffs

 5   purchased was fraudulently overstated at the times of plaintiffs’ investments. 

 6   That is, PwC conceded that if such a showing were made, then the plaintiffs

 7   would have a direct, rather than derivative, claim.  Oral Arg. Tr. at 17.  Pointing

 8   largely to the Okongwu affidavit, however, PwC contends that it presented

 9   evidence that the plaintiffs’ interests were in fact not overvalued at the time of

10   purchase and that other reasons common to all of the limited partners – including

11   those whose claims were dismissed in Continental Casualty – explained the

12   plaintiffs’ losses.  As a result, PwC maintains, the plaintiffs’ injuries were no

13   different from those suffered by other limited partners. 

14         PwC clearly failed to satisfy its initial minimal burden of showing a lack of

15   a genuine dispute about whether the plaintiffs’ respective interests were

16   overvalued at the times they were purchased.  We arrive at this conclusion for

17   two reasons.  First, the Strafaci guilty plea allocution provided what appears to

18   be direct evidence of the overvaluation of the securities underlying those


                                               18
 1   interests at all relevant times.  Second, the BDO Report, which was part of the

 2   record on summary judgment and was cited by the parties, also provided some

 3   evidence that the relevant securities were overvalued in each year from 1995

 4   through November 2001.  Certainly in combination, the guilty plea allocution and

 5   the BDO Report provided evidence from which a jury reasonably could find that

 6   the plaintiffs purchased their interests at fraudulently overvalued prices.  

 7                2.  The Strafaci Plea Allocution 

 8         We start with the more compelling evidence of Strafaci’s plea allocution,

 9   which, it seems to us, supported the plaintiffs’ claim that their interests in the

10   partnership were overvalued at all relevant times, including the time of purchase. 

11   As part of his guilty plea to securities fraud, Strafaci stated that between 1996 and

12   January 2002, in valuing the securities in Lipper Convertibles’ portfolio, he

13   “deliberately did not use” the fair value methodology that the financial

14   statements represented was used.  Instead, Strafaci stated, “the values that [he]

15   assigned to the securities were higher because [he] valued them based on [his]

16   estimate of what they would be worth at some point in the future.”  Strafaci also

17   stated that he understood that his actions would “affect the decisions of persons

18   engaged in transactions in securities of the fund.”  Put simply and in the light


                                               19
 1   most favorable to the plaintiffs, Strafaci, the principal trader in charge of valuing

 2   the securities, admitted that over the period during which the plaintiffs

 3   purchased their interests in the Fund, he consistently and systematically assigned

 4   higher values to the securities underlying those interests than were appropriate

 5   based on the methodology that Lipper Convertibles’ financial statements

 6   represented was being used.  The evidence of Strafaci’s plea, moreover, was

 7   indisputably before the District Court on the summary judgment motion.  For

 8   example, it was specifically referenced by the plaintiffs in their Rule 56.1

 9   Counterstatement, and the District Court’s opinion referred to the plea in a

10   footnote.

11         We conclude that Strafaci’s admission that he overvalued the securities

12   during the period of time that the plaintiffs purchased their interests was

13   sufficient to create a triable issue of fact as to whether the plaintiffs purchased

14   their interests at an inflated price and thereby suffered a direct injury at the time

15   of their investments.  

16                3.  The BDO Reports

17         As discussed, the BDO Report provided evidence that the relevant Lipper

18   Convertibles securities were overvalued in each year from 1995 through


                                               20
 1   November 2001.  Without disputing the revaluations of the relevant securities

 2   contained in the BDO Report, PwC argues that the District Court properly

 3   discounted the report on both procedural and substantive grounds.  

 4         We turn first to the procedural ground.  The District Court faulted the

 5   plaintiffs for not designating specific parts of the BDO Reports in opposing

 6   summary judgment.  Although the plaintiffs surely could have presented the

 7   evidence of the overvaluation of the securities more clearly to the District Court,

 8   their brief in opposition to summary judgment referenced the BDO Reports at

 9   some length as evidence of the overvaluation.  To be sure, the District Court is

10   not required “to scour the record on its own in a search for evidence” when the

11   plaintiffs fail to present it.  Archie Comic Publ’ns, Inc. v. DeCarlo, 258 F. Supp. 2d

12   315, 317 (S.D.N.Y. 2003) (quotation marks omitted).  Nevertheless, we conclude

13   that the court erred in disregarding the BDO Reports on that basis.  First, neither

14   the initial BDO Report nor the follow‐up report was especially long; including a

15   two‐page cover letter, the initial report spanned just 19 pages, while the follow‐

16   up report was all of 16 pages and stated up front that it did not alter the initial

17   report’s retrospective monthly revaluations.  Plaintiffs were not asking the

18   District Court “to peruse a haystack looking for needles.”  Id. at 318.  Second, the


                                               21
 1   report was central to the summary judgment record, as evidenced by the fact that

 2   it was cited repeatedly by the plaintiffs in opposing summary judgment and by

 3   the District Court itself in its opinion.  The report was properly before the District

 4   Court as evidence that the plaintiffs had purchased their shares at inflated prices.

 5         In the alternative, the District Court determined that the report

 6   substantively did not demonstrate that the plaintiffs overpaid for the relevant

 7   securities.  The court held that the report failed to determine with precision the

 8   value of the relevant securities at any particular time of purchase.  The District

 9   Court understandably arrived at this conclusion based largely on the report’s

10   disclaimer that BDO was “not . . . asked to develop an opinion regarding whether

11   the values of the securities contemporaneously reported in [Convertibles’]

12   records were appropriate at any specific point in time.”

13         But we think the able and experienced District Judge placed too much

14   emphasis on the disclaimer at this stage in the litigation.  A jury could reasonably

15   infer from the events following the issuance of the BDO Reports, as well as the

16   methodology used in the reports, that the BDO valuations were both reliable and

17   reflected contemporaneous pricing.  First, the New York state court based its

18   distribution of several million dollars entirely on the BDO Reports’ alternative


                                               22
 1   valuations of the securities.  A jury could reasonably infer that BDO’s valuations

 2   were therefore sufficiently reliable measures during the relevant period.  Second,

 3   whether or not BDO was “asked to develop an opinion” regarding the

 4   appropriateness of Convertibles’ reported values, the BDO Reports functioned

 5   more or less as expert reports.  A jury could reasonably conclude that BDO’s

 6   methodology in revaluing the securities was sound and that its calculations were

 7   reliable even though they were not the primary purpose of the reports.  Third, on

 8   a consistent basis, the month‐to‐month valuations contained in the report showed

 9   significant inflation, so that a jury reasonably could infer that the prices were

10   inflated on the particular days that the plaintiffs purchased their interests. 

11          Finally, at the summary judgment stage it was irrelevant that the

12   valuations in the report failed to reflect the precise valuations of the securities on

13   the particular purchase dates at issue.  Such a level of precision was not required

14   to defeat summary judgment for the simple reason that the amount of

15   overstatement relates to damages, not liability.  To defeat summary judgment,

16   the plaintiffs merely had to establish a genuine dispute as to whether they

17   purchased their shares at inflated prices, regardless of the amount of the

18   inflation. 


                                               23
 1          We therefore conclude that the BDO Reports, at least in combination with

 2   Strafaci’s admission of overvaluation, sufficed to create a triable issue of fact.  A

 3   reasonable jury could infer that the reports contained the more accurate prices of

 4   the relevant securities and that plaintiffs had purchased at least some of their

 5   limited partnership interests at prices that exceeded the prices listed in the

 6   reports.   

 7          In urging affirmance nevertheless, PwC continues to rely on the Okongwu

 8   affidavit, which challenged the import of the BDO Reports by stating that the

 9   Reports addressed only losses attributable to events taking place after plaintiffs’

10   initial investments.  The District Court asserted that the plaintiffs “simply

11   den[ied] that [Okongwu’s] opinions are correct” and that such a conclusory

12   denial, without more, could not spare them from summary judgment in PwC’s

13   favor.  In fact, however, the plaintiffs appear to have seriously disputed the

14   relevance of Okongwu’s opinion.  Moreover, a jury would not be required to

15   credit Okongwu’s views concerning the import of the BDO Reports.

16          For example, the plaintiffs noted that Okongwu’s central assertion – that

17   all of their losses stemmed from trading losses or an overpayment to other

18   limited partners or to the general partner – represented “a tautology, because the


                                               24
 1   BDO model, by definition, as applied by Okongwu on behalf of PwC, assumes no

 2   mispricing of [Lipper] Convertibles in the first place.”  Joint App’x at 2240

 3   (Plaintiffs’ response to PwC’s Rule 56.1 Statement).  The plaintiffs also argued

 4   that the Okongwu affidavit never disputed their claim that the purchase price of

 5   their interests in Lipper Convertibles was overstated.  

 6         The weight of the evidence is a matter for the factfinder at trial.  In light of

 7   PwC’s statements at oral argument, the only question presented to this Court is

 8   whether there was sufficient evidence to permit the conclusion that the prices at

 9   which plaintiffs purchased their partnership interests were overstated at the

10   times of investment.8  By embracing rather than repudiating the BDO Reports,

11   the Okongwu affidavit accepted the calculations showing that the securities

12   underlying the plaintiffs’ limited partnership interests were consistently
           8
              In Continental Casualty, the New York Court of Appeals faulted similarly
     situated plaintiffs asserting claims under state law for failing to “come forward
     with portfolio valuations showing the amount of the claimed overvaluation of
     the portfolio on the day of their respective investments” that would support a
     claim for “direct, distinct date‐of‐investment injuries” separate from the
     derivative claims that had been settled by the Fund’s trustee.  15 N.Y.3d at 271‐
     72.  To the extent that Continental Casualty may be read to have required the
     plaintiffs there to prove the precise amount of the overvaluation to survive
     summary judgment, see id. at 274 (Read J., dissenting), we decline to impose that
     requirement as a matter of federal law.  And unlike the New York Court of
     Appeals, we have no occasion to decide how the liquidation might have affected
     the nature of the injury.

                                               25
 1   overvalued.9  Reviewing the evidence, again, in the light most favorable to the

 2   plaintiffs, we cannot reconcile the BDO Reports with PwC’s insistence that the

 3   prices at which the plaintiffs purchased their interests remained entirely

 4   unaffected by the overvaluations.10  

 5         B.  Scienter

 6         Finally, PwC argues in the alternative that we should affirm the District

 7   Court’s summary judgment on plaintiffs’ Section 10(b) claims on the ground that

 8   there is no genuine dispute as to whether PwC acted with scienter, a required

 9   element of the Section 10(b) claims.  As we have noted, the District Court did not

10   address this argument.  

11         Although “[w]e may affirm the award of summary judgment on any

12   ground with adequate support in the record,” VKK Corp. v. Nat’l Football

13   League, 244 F.3d 114, 118 (2d Cir. 2001), whether to do so is purely discretionary,

14   see No Spray Coal. v. City of New York, 351 F.3d 602, 606 (2d Cir. 2003)

15   (declining to “venture to answer [a] complex question in the first instance” as an
           9
             Rather, the Okongwu affidavit suggested that any such overvaluation
     became immaterial as a result of the liquidation, which set aside the originally
     calculated ownership interests.
           10
               Indeed, except for a footnote in its summary judgment reply brief, PwC
     did not seriously contend that there was a lack of evidence that the plaintiffs
     purchased their interests at inflated prices.

                                             26
 1   alternative ground for summary judgment and instead remanding to the district

 2   court).  Here, the scienter issue is highly fact‐intensive and will depend on an

 3   evaluation of expert witness reports and deposition testimony.11  For example,

 4   the plaintiffs’ expert concluded that “approximately 95% of Mr. Strafaci’s

 5   valuations were higher than the prices or quotes obtained by PwC from

 6   independent sources” and that “the relative amounts and percentages of such

 7   valuation differences grew over time.”  He also explained that these facts “should

 8   have raised significant ‘red flag[s]’ with PwC as to possible bias or fraud on the

 9   part of [Lipper Convertibles’] management.”  Whether this and other evidence is

10   enough for a reasonable jury to conclude that PwC knowingly or recklessly

11   “failed to review or check information that it had a duty to monitor, or ignored

12   obvious signs of fraud,” is a question best addressed in the first instance by the

           11
              “Plaintiffs may satisfy the scienter requirement by producing evidence of
     conscious misbehavior or recklessness” by PwC in auditing Convertibles’
     financial statements.  Gould, 692 F.3d at 158 (quotation marks omitted). 
     Conscious misbehavior means “deliberate[ly] illegal behavior, a standard met
     when it is clear that a scheme, viewed broadly, is necessarily going to injure.”  Id.
     (quotation marks omitted). “Scienter based on recklessness may be demonstrated
     where a defendant has engaged in conduct that was highly unreasonable,
     representing an extreme departure from the standards of ordinary care to the
     extent that the danger was either known to the defendant or so obvious that the
     defendant must have been aware of it.”  Id. at 158‐59 (quotations marks and
     ellipsis omitted).  “Recklessness may be established where a defendant failed to
     review or check information that it had a duty to monitor, or ignored obvious
     signs of fraud.”  Id. at 159 (quotation marks and alteration omitted).

                                              27
 1   District Court on remand.  Gould, 692 F.3d at 159 (quotation marks and alteration

 2   omitted).

 3         C.  State Law Claims

 4         Finally, as for the plaintiffs’ state law claims, plaintiffs’ counsel conceded at

 5   oral argument that those claims were properly dismissed under New York law

 6   based on Continental Casualty.  Oral Arg. Tr. at 22‐23.  We affirm the grant of

 7   summary judgment as to the state law claims.

 8                                     CONCLUSION

 9         For the foregoing reasons, we AFFIRM the judgment of the District Court

10   dismissing the plaintiffs‐appellants’ state law claims, VACATE the judgment of

11   the District Court dismissing the federal claims under Section 10(b) of the

12   Exchange Act, and REMAND the case for proceedings consistent with this

13   opinion.

14




                                               28